Filing Date: 12/20/2019
Claimed Foreign Priority Date: 03/01/2018 (DIV of 15/909,419 now PAT 10,553,592)
      03/07/2017 (CN 201710131234.3)
Applicant: Zhou
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 02/03/2021.
Remarks 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s election without traverse of the Group II invention, directed to a semiconductor structure, in the reply filed on 02/03/2021, is acknowledged. Applicant cancelled claims 1-19, added new claims 21-29, and indicated that claims 20-29 read on the elected Group Invention. The examiner agrees. Accordingly, pending in this application are claims 21-29.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claims. No new matter should be entered.
and “an interlayer dielectric layer in the dummy gate structure in the third region and on the base substrate in the third region”. Instead, the Drawings explicitly show an interlayer dielectric layer 212 in the dummy gate structure 204 in the third region III (see, e.g., Fig. 12 and Fig. 14, S808-S810), thus specifically preventing the dummy gate structure from extending through the third region III.
- Claim 20, L. 11-12: “wherein the interlayer dielectric layer has a top surface coplanar with the dummy gate structure”. Instead, the Drawings show that the top surface of the interlayer dielectric layer 212 is offset from the surface of the dummy gate structure 204 by the thickness of second sidewall spacer 210 (see, e.g., Fig. 12).
- Claims 21-22: “a first protecting layer on the base substrate and the dummy gate structure, in the second and third regions”; “wherein: the first protecting layer has a thickness of about 6 nm to about 10 nm”. The feature is discussed in the Specification, Par. [0052]-[0057], as “formed before forming an opening” (see, e.g., Par. [0055], L. 1-2), but the Drawings are silent about to the presence or any arrangement of said feature in an intermediate embodiment comprising the interlayer dielectric layer, as required by Claim 20 (as depicted in, e.g., Fig. 12).
- Claims 23-24: “a second protecting layer on the base substrate and the dummy gate structure, in the first and third regions”; “wherein: the second protecting layer has a thickness of about 6 nm to about 10 nm”. The feature is discussed in the Specification, Par. [0058]-[0062], as “formed before forming the opening” (see, e.g., e.g., Fig. 12).
- Claim 29, L. 3-4 “wherein the interlayer dielectric layer is between gate structures of the pull-up transistor and the output transistor” and “an interlayer dielectric layer in the dummy gate structure in the third region” as required by Claim 20, L.11-12. Instead, the Drawings show that the dummy gate structure 204 is removed to form dummy gate openings, then gate structures for a pull-up and an output transistor are formed in said dummy gate openings (see, e.g., Fig. 13 and Fig. 14, S812-S814).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification


The disclosure is objected to because of the following informalities:
- Par. [0058], [0059], and [0062] have numbering typographic errors that affect the clarity of the disclosure: correct all instances of “first region II” to --first region I-- and “second region I” to --second region II--, in accordance with, e.g., Par. [0053], L. 3: “first region I” and “second region II”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Examiner’s Note: The rejections under 35 U.S.C. 112(a) below stem from issues related to claiming embodiments that combine features directed to distinct intermediate structures of the invention. While Applicant is entitled to claiming intermediate i.e., have been present at the same time).
Regarding Claim 20, while the examiner acknowledges that the limitation at L. 4-5: “a dummy gate structure extending from the first region to the second region and through the third region” is separately supported by the method step S804 and its corresponding intermediate structure depicted in Fig. 4; and that the limitation at L. 10-11: “an interlayer dielectric layer in the dummy gate structure in the third region and on the base substrate in the third region” is separately supported by the later method step S810 and its corresponding intermediate structure depicted in Fig. 12; the written description fails to support a structure comprising both limitations simultaneously, as they are directed to two distinct and sequentially formed arrangements of features . The applicant may cancel the claim, amend the claim, or demonstrate explicit support in the written description for the claimed subject matter.
Indeed, the claimed limiting arrangement of “an interlayer dielectric layer in the dummy gate structure in the third region” would preclude said dummy gate structure from extending from the first region to the second region and through the third region, in view of the description in the Specification as filed (e.g., having opening 209 formed in dummy gate structure 204 to accommodate for interlayer dielectric layer 212 formation). As such, one of skill in the art would not have been enabled to make or use a semiconductor structure having a dummy gate that is simultaneously “extending from the first region to the second region and through the third region” (e.g., continuous), and having “an interlayer dielectric layer in the dummy gate structure in the third region” (e.g.
In the interest of compact prosecution, and for the purpose of examination and prior art search, Claim 20 will be construed as directed to the intermediate embodiment of Fig. 12, where dummy gate structure 204 does no longer extend through the third region III, and with an interlayer dielectric layer 212 in the dummy gate structure in the third region, as best understood in view of the original disclosure, until further clarifications are provided by Applicant in response to the instant Office action.
Regarding Claim 29, while the examiner acknowledges that the limitation at L. 3-4: “wherein the interlayer dielectric layer is between gate structures of the pull-up transistor and the output transistor” is separately supported by the method steps S812-814 and at least the corresponding intermediate structure depicted in Fig. 13; and that the limitation at Claim 20, L. 10-11: “an interlayer dielectric layer in the dummy gate structure in the third region and on the base substrate in the third region” is separately supported by a prior method step S810 and its corresponding intermediate structure depicted in Fig. 12; the written description fails to support a structure comprising both limitations simultaneously, as they are directed to two distinct and sequentially formed arrangements of features. The applicant may cancel the claim, amend the claim, or demonstrate explicit support in the written description for the claimed subject matter.
Indeed, the claimed limiting arrangement of “wherein the interlayer dielectric layer is between gate structures of the pull-up transistor and the output transistor” would preclude said interlayer dielectric layer to be in the dummy gate structure, in view of the description in the Specification as filed (e.g., the dummy gate structure 204 is removed in a gate replacement process to accommodate for gate structures for a pull-up and output transistor). As such, one of skill in the art would not have been enabled to make e.g., active gates), and being “in the dummy gate structure” (e.g., dummy gate). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation “wherein: the first sidewall spacer is made of a material…”. There is insufficient antecedent basis for this limitation in the claim, as claim 20, from which claim 26 depends, is devoid of any recitation of “first sidewall spacer”. The examiner believes that the claim was intended to depend from claim 25 instead. For the purpose of examination, the claim will be construed as reciting -- The semiconductor structure according to claim 25,…--, in accordance with the claim language “a first sidewall spacer” introduced in claim 25.

Claim Rejections - 35 USC § 102
















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US2017/0345820).

Regarding Claim 20, Lin (see, e.g., Figs. 4A-B, and Par. [0014]-[0029]) shows all aspects of the instant invention, including a semiconductor structure, comprising: 
- a base substrate (e.g., semiconductor substrate 20) including a first region (e.g., region comprising left fin 24), a second region (e.g., region comprising right fin 24), and a third region between the first region and the second region (e.g., region between left and right fins 24)
- a dummy gate structure (e.g., dummy gate electrode 28) extending from the first region to the second region and through the third region
- first doped source/drain regions in the base substrate (e.g., left source/drain regions 38) on both sides of the dummy gate structure in the first region (see, e.g., Figs. 1A-C, and Par. [0022])
- second doped source/drain regions in the base substrate (e.g., right source/drain regions 38) on both sides of the dummy gate structure in the second region (see, e.g., Figs. 1A-C, and Par. [0022])
e.g., dielectrics 48’ or 50’) in the dummy gate structure in the third region and on the base substrate in the third region, wherein the interlayer dielectric layer has a top surface coplanar with the dummy gate structure (see, e.g., Fig. 4A and Par. [0027]-[0028])




















Regarding Claim 25, Lin (see, e.g., Figs. 4A-B and Par. [0025]-[0026]) shows a first sidewall spacer (e.g., 48’) formed on the sidewalls of the interlayer dielectric layer (e.g., 50’).
Regarding Claim 27, Lin (see, e.g., Figs. 4A-B and Par. [0025]-[0026]) shows a second sidewall spacer (e.g., spacer 34A-B) on the first sidewall spacer (e.g., 48’).

Claims 20, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2016/0307767).

Regarding Claim 20, Lee (see, e.g., Figs. 3-6 and 27; and Par. [0203]-[0216]) shows all aspects of the instant invention, including a semiconductor structure, comprising: 
- a base substrate (e.g., semiconductor substrate 100) including a first region (e.g., region comprising fins F3 and F4, for forming PMOS transistors PU1 and PU2), a second region (e.g., region comprising fins F5 and F6, for forming NMOS transistors PS2 and PD2), and a third region between the first region and the second region 
- a dummy gate structure (e.g., sacrificial gate electrode 620) extending from the first region to the second region and through the third region
- first doped source/drain regions (e.g., S/D regions 140/635) in the base substrate on both sides of the dummy gate structure in the first region (see, e.g., Figs. 4, 6, and 26; and Par. [0208])
e.g., S/D regions 150/635) in the base substrate on both sides of the dummy gate structure in the second region (see, e.g., Figs. 4, 5, and 26; and Par. [0208])
- an interlayer dielectric layer (e.g., interlevel insulation layer 650) in the dummy gate structure in the third region and on the base substrate in the third region, wherein the interlayer dielectric layer has a top surface coplanar with the dummy gate structure (e.g., 620) (see, e.g., Fig. 27)
Regarding Claim 25, Lee (see, e.g., Fig. 27) shows a first sidewall spacer (e.g., spacer 640) formed on the sidewalls of the interlayer dielectric layer (e.g., 650).
Regarding Claim 29, Lee (see, e.g., Figs. 3-4 and 29) shows:
-  a pull-up transistor in the first region (e.g., after dummy gate replacement process, PMOS pull-up transistors PU1 and PU2 are formed at F3-4 region) 
- an output transistor in the second region (e.g., after dummy gate replacement process, NMOS pass/output transistors PS2 are formed at F5-6 region), wherein the interlayer dielectric layer (e.g., 650) is between gate structures of the pull-up transistor and the output transistor (see, e.g., Fig. 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2017/0345820).

Regarding Claim 26, Lin (see, e.g., Figs. 4A-B and Par. [0025]-[0026]) shows that dielectric layer 48’ can have a thickness T1 ranging between about 1 nm and about 5 nm. Furthermore, Lin also shows that dielectrics 48 and 50 can be selected from any one of oxide-based dielectric materials, nitride-based dielectric materials, oxynitride-based dielectric materials, oxycarbide-based dielectric materials, or carbide-based dielectric materials, as long as they are formed of different dielectric materials (e.g., silicon oxide vs. silicon nitride).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first sidewall spacer made of silicon nitride with a thickness of about 2-3nm in the structure of Lin, because silicon nitride having said thickness is known to be a suitable nitride-based dielectric material for implementing a dielectric layer, as suggested by Lin himself, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).



Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2017/0345820) in view of Ok (US2016/0148846).

Regarding Claims 21 and 22, Lin is silent about a first protective layer as well as the remaining limitations of the claim. Ok (see, e.g., Figs. 3-5, and Par. [0074]-[0075]), on the other hand and in the related field of source/drain formation in a CMOS structure, teaches having a first protecting layer (e.g., dielectric protection layer 30) on the base substrate (e.g., substrate 10) and the dummy gate structure (e.g., sacrificial gate structure 20R), in the second and third regions (e.g., nFET region 16, and isolation region 18 in-between 14 and 16, respectively), wherein the first protecting layer ranges from 1 nm to 50 nm.
Accordingly,  it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first protecting layer as claimed in the structure of Lin, because said protection layer is known in the semiconductor arts for enabling the formation of source/drain regions of a transistor (e.g., by a dual epitaxy process, similar to the instant invention), as suggested by Ok, and implementing a known protection layer for its known use would have been a common sense choice by a skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claims 23 and 24, Lin is silent about a second protective layer as well as the remaining limitations of the claim. Ok (see, e.g., Figs. 7-8, and Par. [0084]-[0098]), on the other hand and in the related field of source/drain formation in a CMOS structure, teaches having a second protecting layer (e.g., dielectric protection layer 38) on the base substrate (e.g., substrate 10) and the dummy gate structure (e.g., sacrificial gate structure 20L), in the first and third regions (e.g., PFET region 14, and isolation region 18 in-between 14 and 16, respectively), wherein the second protecting layer 38 is 30, thus also ranges from 1 nm to 50 nm. Also, see comments stated above in Par. 34 with regards to Claims 21-22, which are considered repeated here, as applied to the second protection layer.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2017/0345820) in view of Basker et al. (US2012/02800250).

Regarding Claim 28, Lin (see, e.g., Figs. 4A-B and Par. [0020], L. 6) shows that the second sidewall spacer (e.g., 34) is made of a material including silicon oxide. However, Lin is silent about the thickness of said second sidewall spacer. Basker (see, e.g., Fig. 5 and Par. [0045]), on the other hand and in the related field of FinFET manufacturing, teaches a gate structure 20 crossing a CMOS arrangement of fins 10a-b, wherein a gate spacer 30 has a width/thickness typically ranging from 1 nm to 5 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second sidewall spacer with a thickness of 10 to 50 angstroms in the structure of Lin, because said thicknesses are known in the FinFET manufacturing art as typical sidewall spacer thicknesses, as suggested by Basker, and implementing a known spacer feature for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on M-F 9-6 EST (Eastern Standard Time), or by e-younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814